UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
JAMES KELLY,

                          Plaintiff,
                                                               JUDGMENT
        - against -                                            CV 21-3166 (JMA)(ARL)

NEW YORK STATE UNIFIED COURT
SYSTEM,

                           Defendant.
----------------------------------------------------------X


        An Order of Honorable Joan M. Azrack, United States District Judge, having been filed

on June 7, 2021, denying Plaintiff’s request for a temporary restraining order and preliminary

injunction, dismissing the complaint in its entirety, and denying in forma pauperis status for the

purpose of any appeal, it is

        ORDERED AND ADJUDGED that Plaintiff James Kelly take nothing of Defendant

New York State Unified Court System; that Plaintiff’s request for a temporary restraining order

and preliminary injunction is denied ; that Plaintiff’s compliant is dismissed in its entirety; that in

forma pauperis status for the purpose of any appeal is denied; and that this case is closed.


Dated: June 8, 2021
       Central Islip, New York


                                                                     DOUGLAS C. PALMER
                                                                     CLERK OF THE COURT
                                                               BY:   /S/ JAMES J. TORITTO
                                                                     DEPUTY CLERK
